IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

BALTIMORE PILE DRIVING AND                 )
MARINE CONSTRUCTION, INC.,                 )
            Plaintiff,                     )
                                           )
       v.                                  )     C.A. No. N19L-07-090 SKR
                                           )
WU & ASSOCIATES, INC.,                     )
                                           )
      Defendant, Counterclaimant,          )
      Cross-claimant and Third Party       )
      Party Plaintiff,                     )
                                           )
      v.                                   )
                                           )
SELECTIVE INSURANCE COMPANY                )
OF AMERICA,                                )
                                           )
            Third Party Defendant.         )
                         DECISION AFTER TRIAL

Timothy S. Martin, Esquire, and William J. Taylor, Esquire (Pro Hac Vice) White
and Williams LLP, Attorneys for Plaintiff Baltimore Pile Driving and Marine
Construction Inc. & Third-Party Defendant Selective Insurance Company.

Edward Seglias, Esquire, Emily Letcher, George E. Pallas, Esquire (Pro Hac Vice),
and Matthew L. Erlanger, Esquire (Pro Hac Vice) Cohen Seglias Pallas Greenhall
& Furman PC. Attorneys for Defendant Wu & Associates, Inc.
               I.     FACTUAL AND PROCEDURAL BACKGROUND

       The factual background attendant to this action was set forth in detail in this
Court’s opinion in Baltimore Pile Driving and Marine Construction v. Wu and
Associates.1 In this Memorandum Opinion, the Court will only recite those facts
that are germane to its current ruling.

       From May 24 to May 26, 2021, the Court conducted a trial to resolve BPDI’s
claims against Wu for Breach of Contract and the Delaware Building Construction
Payments Act (the “Payments Act”). On December 1, 2021, the Court found Wu
liable to BPDI for a number of Change Order Requests (“CORs”), worth
$389,207.50, in addition to pre- and post-judgment interest at the legal rate. The
Court reserved its ruling on the parties’ request for attorneys’ fees pursuant to 6 Del.
C. §3506 et seq. and requested supplemental submissions from the parties. On June
28, 2022, the Court held arguments on the issue.

                              II.    STANDARD OF REVIEW

       The Court is the finder of fact in a bench trial.2 The plaintiff must prove each
element of a claim by a preponderance of the evidence, meaning that the Court shall
find in favor of the party upon whose side “the greater weight of the evidence is
found.”3 Since the Court is the finder of fact, it is up to the Court to weigh the
credibility of witnesses and resolve conflicts in witness testimony.4




1
  Baltimore Pile Driving and Marine Constr., Inc. v. Wu & Associates, Inc., 2021 WL 5711454
(Del. Super. Dec. 1, 2021) (TABLE).
2
  Pencader Associates, LLC v. Synergy Direct Mortg. Inc., 2010 WL 2681862, at *2 (Del.Super.
June 30, 2010).
3
  Id. (quoting Pouls v. Windmill Estates, LLC, 2010 WL 2348648, at *4 (Del.Super. June 10,
2010)).
4
  Id. at *3.
                                             2
                                          III.   ANALYSIS

         BPDI asserts that it should be awarded attorneys’ fees based on: (1)
Paragraph H of the Reimbursement Section, found in the BPDI Proposal and (2)
the Delaware Building Construction Payments Act, 6 Del. C. §3501.

         A. Paragraph H of the BPDI Proposal

         Paragraph H of the Reimbursement Section provides for reimbursement of
costs for:

                 All legal fees resulting from BPDI’s [sic] need to secure
                 legal services for any infraction of the terms and
                 conditions of this Executed Proposal or any
                 Contract/Purchase Order, and any disputes arising from
                 the contract [sic] to be adjudicated in Harford County,
                 Maryland.

         The parties dispute the applicability of this provision on two grounds: (1)
whether the two phrases are written in conjunction or separately and,
concomitantly (2) whether it is sufficiently clear.

         First, the Court must determine if Paragraph H is an enforceable fee-shifting
provision. Generally, Delaware courts follow the American Rule: parties are
responsible for their own attorneys’ fees.5 However, parties may still shift fees to
another party through a contractual provision.6 For a fee-shifting provision to be
enforceable, it must be a “clear and unequivocal agreement in connection with a
dispute between parties involving a failure to fulfill obligations under the



5
    Mahani v. Edix Media Grp., Inc., 935 A.2d 242, 245 (Del. 2007).
6
    Id.
                                                 3
contracts.”7 Parties should not “expect the Court to deviate from the American rule
if care has not been taken in drafting a contract’s language.”8 Wu contends that
Paragraph H is not sufficiently clear to be an enforceable fee-shifting provision.

       BPDI responds that the intent of Paragraph H is clear: to allow a recovery of
attorneys’ fees if an infraction created the need for BPDI to seek legal services.
Thus, the breach by Wu would justify the reimbursement of legal fees. 9 Wu
contends that BPDI’s “need to secure legal services” for “any infraction” does not
equate to a clear and unequivocal agreement for fee-shifting, and given this
interpretation, “even the most immaterial infraction” could be subject to fee-
shifting.10

       Next, the parties dispute whether Paragraph H should be read as one
conjunctive provision or two distinct and separate ones. The paragraph contains
language in relation to both attorneys’ fees and venue. BPDI claims that these are
two distinct provisions, and are not dependent on one another.11 Wu disagrees, and
references the Subcontract’s heading, “BPDI will be reimbursed for the following
cost and/or occurrences.” According to Wu, this heading implies that BPDI is only
able to recover fees incurred from such disputes provided that they are adjudicated
in Harford County, Maryland. Reference to the Harford County, Maryland venue


7
  Winshall v. Viacom Int’l Inc., WL 5787989 at *4 (Del. Super. Nov. 6, 2019).
8
  TranSched Sys. Ltd. v. Versyss Transit Sols., LLC, 2012 WL 1415466 at *2, (Del. Super. Mar.
29, 2012)
9
  Pl.’s Supplemental Br. at 3.
10
   Wu supposes that a hypothetical mailing error would then justify a need for counsel and a
subsequent recovery of fees. See Def.’s Supplemental Opp. Br. at 5.
11
   BPDI justifies its decision to litigate in New Castle County, Delaware rather than Harford
County, Maryland because of the express requirements of the mechanics’ lien statute in
Delaware. Title 25 Del C. §2712(a) states that the lien claim must be filed in the county wherein
such structure is situated, which in this case, was New Castle County. The Court will not address
this issue because the justification for venue selection is irrelevant to the analysis of whether the
provision warrants an award for attorneys’ fees.
                                                  4
provision makes it even more cloudy because the contract already contains an
express venue provision invoking the jurisdiction of Delaware.

       Further, the parties dispute the specific meaning of “and any disputes arising
from the contract to be adjudicated in Harford County, Maryland.” BPDI argues
that this is a venue selection provision. Wu disagrees because the word “venue” is
not mentioned, and elsewhere, Paragraph 20 of the Wu Addendum addresses
forum selection.12 Wu points to Delaware’s rules of contract construction where
courts “will not read a contract to render a provision or term ‘meaningless or
illusory.’”13 Thus, according to Wu, the Harford County reference must be given
some meaning. Wu argues that “the first portion . . . must be read as pertaining to
fees not pertaining to an adjudication in the courts, and the second portion . . . must
be read as pertaining to fees incurred in actions adjudicated in Harford County,
Maryland.”14 Alternatively, Wu alleges that this entire dispute over the reading of
Paragraph H signifies its lack of clarity, thus bolstering the former point that an
unclear fee-shifting provision is unenforceable.

       Under Delaware law, there is no “bright-line language” to establish a fee-
shifting provision. 15 “Each provision is unique and must be decided under the
facts of that particular case.”16 However, it is “critical when drafting agreements




12
   See Trial Exhibit 3. In forming the contract, BPDI Vice President Peter Robey had crossed out
“the Superior Court of New Jersey” in Paragraph 20 and replaced it with “Wilmington,
Delaware.” See, Id.
13
   Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1160 (Del. 2010).
14
   Def.’s Supplemental Opp. Br. at 7.
15
   TranSched Sys. Ltd. v. Versyss Transit Sols., LLC, 2012 WL 1415466, at *2 (Del. Super. Mar.
29, 2012)
16
   Id.
                                               5
that counsel use clear and precise language to set forth the parties’ intentions.”17
Thus, the Court must look to the exact wording of Paragraph H.18

       Based on the wording, the intent behind Paragraph H is not “spelled out”,
nor is there reference to “prevailing parties”, which the Superior Court has
previously found as a “hallmark term of fee-shifting provisions.”19 Further, the
provisional use of “and” juxtaposed to the two phrases would lead a person to
reasonably believe that the recovery of legal fees is tied to litigation in Harford
County. Rather than include the provision about Harford County elsewhere in the
contract, the drafters chose to structure Paragraph H as a reimbursement for both
attorneys’ fees and disputes adjudicated in Harford County. The Court cannot
ignore this fact, nor may it choose to read the provision selectively. “We will read
a contract as a whole and we will give each provision and term effect, so as not to
render any part of the contract mere surplusage.”20 This, in addition to the fact that
a forum selection clause is already included elsewhere in the Subcontract, holds
significant weight. Both parties here were represented by “sophisticated counsel
that know how to draft . . . a fee shifting provision under Delaware law.”21 The
Court agrees that Paragraph H is poorly drafted and lacks sufficient clarity. The
mere fact that BPDI invites the Court to look to the intent of the parties
demonstrates that the provision is not a clear and unequivocal agreement.
Paragraph H does not represent a clear and unequivocal agreement, and is thus
unenforceable as a fee-shifting provision.



17
   Id.
18
   Majkowski v. Am. Imaging Mgt. Services, LLC, 913 A.2d 572, 588 (Del. Ch. 2006).
19
   TranSched Sys. Ltd. v. Versyss Transit Sols., LLC, 2012 WL 1415466, at *2 (Del. Super. Mar.
29, 2012)
20
   Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159 (Del. 2010).
21
   Winshall v. Viacom Int’l Inc., WL 5787989 at *5 (Del. Super. Nov. 6, 2019).
                                              6
      B. Delaware Building Construction Payments Act

      Separately, BPDI argues that attorneys’ fees are warranted pursuant to the
Delaware Building Construction Payments Act (“the Payments Act”). Title 6 Del.
C. §3501 states:

                    (e) If it is determined by a court of competent
            jurisdiction that a payment withheld pursuant to
            paragraph (a)(3) or subsection (d) of this section was not
            withheld in good faith for a reasonable cause, the court
            may award reasonable attorney’s fees to the prevailing
            party. In any civil action brought pursuant to this section,
            if a court determines after a hearing for such purpose that
            the cause was initiated, or a defense was asserted, or a
            motion was filed or any proceeding therein was done
            frivolously or in bad faith, the court shall require the
            party who initiated such cause, asserted such defense,
            filed such motion or caused such proceeding to be had to
            pay the other party named in such action the amount of
            the costs attributable thereto and reasonable expenses
            incurred by such party, including reasonable attorney’s
            fees.

      BPDI claims that a wide array of Wu’s actions – it allegedly ignored certain
provisions of the BPDI Proposal, sent BPDI a backcharge to set-off for amounts
owed more than a year after incurring the costs, made allegations about BPDI’s
means and methods being improper only at trial, ignored the Subcontract’s Notice
to Cure and instead fired BPDI, and shifted positions on whether or not the CORs
had merit – must be characterized as bad faith.
                                          7
       The Delaware Superior Court has held that bad faith actions may involve
“some kind of dishonest motive or purpose.”22 BPDI compares Wu’s “changing
positions” to Nason Construction v. Bear Trap, in which two parties to a
construction contract argued over the validity of a number of change orders.23 The
Court found that the defendant initially withheld payments for one reason, then
“after an explanation by Plaintiff as to why Defendant’s position was incorrect”,
adopted a different rationale, and then during trial, admitted the value of the
amount being sought while still opposing payment.24 Ultimately, this “change of
story” was a factor in determining the reasonableness of the claim of bad faith.25
The Court found that the defendant was attempting to avoid paying its contractual
obligation for “a dishonest or improper purpose”.26

       Here, the Court does not find Wu’s changing position on the CORs to have
been in bad faith. Wu chose not to pay the CORs, even ones it previously found to
have merit, because it believed that they were technically owner claims, and
therefore the responsibility of Delmarva to reimburse BPDI. At trial, Wu argued
that Paragraph 9 of the Wu Addendum should govern the dispute, and for that
reason, the payments from “contractor to subcontractor are contingent upon
payment from owner to contractor.”27 This would mean that Wu would not need to
pay BPDI until Delmarva paid Wu. The Court disagreed with this interpretation of
the contract. But this decision to withhold payment was “not deceitful nor made
without substantial reason.”28 It was not a matter of Wu changing its story, and

22
   Nason Const., Inc. v. Bear Trap Com., 2008 WL 4216149 at *7, (Del. Super. Aug. 6, 2008).
23
   Id. at *3-4.
24
   Id. at *6.
25
   Id. at *5.
26
   Id. at *6.
27
   Wu Addendum, ¶ 9.
28
   DDP Roofing Services, Inc. v. Indian River Sch. Dist., 2010 WL 4657161 at *3, (Del. Super.
Nov. 16, 2010).
                                               8
giving new and different reasons for not paying.29 It was not holding these CORs
“hostage”.30 Rather, the parties disagreed over which portion of the contract
governed these COR requests. Delaware courts have found a dishonest purpose or
motive, or an element of scienter, as the “common thread” for all definitions of bad
faith. This situation does not reflect such a motive or purpose.

       BPDI’s additional arguments for bad faith are belied by Wu’s position as a
contractor, subservient to site owner Delmarva. BPDI asserts that Wu ignored the
Subcontract’s Notice to Cure, and instead summarily dismissed BPDI from the
project. BPDI also suggests that Wu’s “means and methods” argument was
manufactured at trial, as there had been no previous complaint. Yet these
arguments ignore the presence of Delmarva, a party that is still facing legal
determination in this bifurcated action. The evidence suggests that Delmarva
instructed Wu to terminate BPDI.31 Allegations of improper means and methods
came through the testimony of Delmarva Project Engineer Ralph Boedeker.32 As
Wu states, it is “in an unusual position” as the intermediary in the contractual
relationship between Delmarva, Wu, and BPDI. It is more likely that this in-
between position was the impetus for Wu’s conduct rather than bad faith. Thus, the
Payments Act is not applicable. Therefore, the Court will maintain the American
Rule; parties shall pay their own attorneys’ fees.




29
   Nason Const., Inc. v. Bear Trap Com., 2008 WL 4216149 at *5, (Del. Super. Aug. 6, 2008)
30
   Rodman Const. Co., Inc. v. BPG Residential Partners, V, LLC, 2013 WL 656176 at *17, (Del.
Super. Jan. 8, 2013).
31
   Def.’s Proposed Findings of Fact and Conclusions of Law ¶ 68.
32
   Id. at ¶ 93.
                                             9
       C. Ancillary Arguments

       BPDI also asserts that it is entitled to (1) a judgment on its mechanic’s lien
claim (2) a judgment in the full amount of the outstanding subcontract balance and
(3) an application of prejudgment interest at 24% annum.

       After the Court granted Delmarva’s Motion for Partial Summary Judgment
on April 15, 2021, Delmarva’s mechanic’s lien was discharged and in its place,
Wu posted a Mechanic’s Lien Release Bond with Wu as principal and BPDI as
obligee.33 Wu now disputes the validity of the mechanic’s lien, and whether its
authenticity should have been argued at trial. The Court finds that the parties had
stipulated before trial that all of the requirements to perfect the mechanic’s lien had
been satisfied.34 For that reason, the Court enters a judgment for BPDI on Count 1
as to the mechanic’s lien. Wu contends that evidence was not presented at trial to
prove the elements of a valid lien, including whether it was perfected. The Court
finds that a pre-trial stipulation countervails the need to prove such elements. There
was no need for BPDI to waste trial time on an issue that had already been
resolved by party agreement.

       Further, BPDI is correct that it took a position at trial about the outstanding
subcontract balance, when BPDI’s Vice President Peter Robey testified about its
alleged damages.35 This included an additional $12,951.61 in approved change
orders that were not paid and another discrepancy of $17,906.93 in retainage fees
for work that was performed.36 Wu challenges this as being just a trial
demonstrative but then did not challenge the asserted amounts. There was no

33
   Pl.’s Supplemental Br. at 14. See Wu Letter on 5/17/2021.
34
   Prior to trial in this matter, Wu changed its counsel. The stipulation among the parties took
place while Wu was represented by prior counsel.
35
   Robey Trial Tr. 5/25/2021, 70:1-72:2.
36
   Id. Also, See Pl.’s Supplemental Br. at Ex. A.
                                                10
objection made to Mr. Robey’s testimony at trial. The Court finds that by way of
Mr. Robey’s testimony, BPDI’s demonstrative exhibit, and Wu’s lack of objection
up to this point, BPDI has satisfied its burden to prove this outstanding judgment.
Thus, the Court finds that BPDI is entitled to an additional $30,858.54 outstanding
on the Subcontract.37

       As to prejudgment interest, BPDI ignores its former calculations by now
requesting a 24% annum interest rate. At trial, when calculating damages, Mr.
Robey stated, “the next line item is what is titled Prejudgment Interest at the
Delaware Stated Rate.”38 In addition, one of BPDI’s former damages calculations
includes a 5.25% interest rate, which represented the legal rate of interest at the
time of trial.39 Notably, this interest calculation was set forth in the same
demonstrative that BPDI relies upon for its outstanding subcontract balance.40
Thus, the Court shall apply the 5.25% rate of interest to its award of damages, as
originally set forth in its underlying Memorandum Opinion.41

       D. Conclusion

       For the forementioned reasons, the Court finds that Wu is not liable for
BPDI’s attorneys’ fees. Accordingly, pursuant to Delaware law, the parties are
responsible for paying their own fees. As to the ancillary issues, judgment is
hereby entered in favor of BPDI on Count I as to the mechanic’s lien. The Court
also enters a modified judgment in favor of BPDI for $420,066.04 plus
prejudgment interest at a rate of 5.25%.



37
   Trial Demonstrative Ex. B.
38
   Robey Trial Tr. 5/25/2021, 68:16-69:3.
39
   Trial Demonstrative Ex. B.
40
   Id.
41
   Robey Trial Tr. 5/25/2021, 72:13-19.
                                            11
IT IS SO ORDERED, this 18th day of August, 2022.




                                         Sheldon K. Rennie, Judge




                                    12